IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                                 No. 06-31301
                               Summary Calendar                    August 23, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
DOUGLAS ROBERTSON

                                            Petitioner-Appellant

v.

STATE OF LOUISIANA

                                            Respondent-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-585


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Douglas Robertson, currently Louisiana prisoner # 91333, attempted to
remove his state-court criminal bank robbery proceedings to federal court
pursuant to 28 U.S.C. § 1443. He appeals the district court’s remand of the case
to state court. Because Robertson did not file a state habeas petition, his motion
for a certificate of appealability is DENIED as unnecessary. See 28 U.S.C.
§ 2253(c)(1)(A).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31301

      Robertson also seeks leave to proceed in forma pauperis (IFP) on appeal.
He is effectively challenging the district court’s certification that he should not
be granted IFP status because his appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP.
P. 24(a).
      In state court, Robertson was convicted of bank robbery, and his conviction
had been affirmed on direct appeal. His notice of removal was untimely. See
28 U.S.C. § 1446(c)(1). Moreover, as Robertson did not allege that a specific
federal law protects the criminal conduct with which he was charged, he has not
shown that removal of the criminal action was appropriate under § 1443. See
City of Greenwood, Miss. v. Peacock, 384 U.S. 808, 824-28 (1966).
      Because Robertson has failed to show that his case presented nonfrivolous
issues for appeal, we uphold the district court’s order certifying that the appeal
is not taken in good faith. Robertson’s request for IFP status is DENIED, and
his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.




                                        2